 1   NIALL P. MCCARTHY (SBN 160175)
     nmccarthy@cmplegal.com
 2   JUSTIN T. BERGER (SBN 250346)
     jberger@cmplegal.com
 3   BETHANY HILL (SBN 326358)
     bhill@cmplegal.com
 4   COTCHETT, PITRE & McCARTHY, LLP
     San Francisco Airport Office Center
 5   840 Malcolm Road
     Burlingame, CA 94010
 6   Telephone: (650) 697-6000
     Facsimile: (650) 697-0577
 7
     Attorneys for Relator STF, LLC
 8
                                                          CAROLYN F. McNIVEN, (SBN 163639)
 9   GISELLE J. JOFFRE (admitted pro hac vice)            mcnivenc@gtlaw.com
     gjoffre@foleyhoag.com                                JEFFREY P. PALMER (SBN 229314)
10   CAROLINE S. DONOVAN(admitted pro hac vice)           palmerj@gtlaw.com
     cdonovan@foleyhoag.com                               BRIAN Q. HALL (SBN 318209)
11   ANTHONY D. MIRENDA (admitted pro hac vice)           hallbri@gtlaw.com
     amirenda@foleyhoag.com                               GREENBERG TRAURIG, LLP
12   JOANNA MCDONOUGH (admitted pro hac vice)             4 Embarcadero Center, Suite 3000
     jmcdonough@foleyhoag.com                             San Francisco, CA 94111
13   KELLY CAIAZZO (admitted pro hac vice)                Telephone: (415) 655-1270
     kcaiazzo@foleyhoag.com                               Facsimile: (415) 707- 2010
14   FOLEY HOAG LLP
     Seaport West                                         Attorneys for Defendants Crescendo Bioscience,
15   155 Seaport Boulevard                                Inc. and Myriad Genetics, Inc.
     Boston, MA 02210-2600
16   Telephone:    (617) 832-1000
     Facsimile:    (617) 832-7000
17
     Attorneys for Defendants Crescendo Bioscience,
18   Inc. and Myriad Genetics, Inc.

19                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA ex rel.
21   STF, LLC, an organization; STATE OF
     CALIFORNIA ex rel. STF, LLC, an
22   organization,                                    CASE NO.: 16-cv-02043-TSH
            Plaintiffs,
23                                                    JOINT STATEMENT PURSUANT TO
     v.                                               DISCOVERY STANDING ORDER FOR
24                                                    MAGISTRATE JUDGE THOMAS S.
     CRESCENDO BIOSCIENCE, INC., a                    HIXSON
25   Delaware corporation; and MYRIAD
     GENETICS, INC., a Delaware corporation,
26         Defendants.
27

28
                                                      1
 1
         CRESCENDO BIOSCIENCE, INC. AND MYRIAD GENETICS, INC.’S POSITION
 2       The dispute concerning the membership of STF is timely because Defendants Crescendo Bioscience,
         Inc. and Myriad Genetics, Inc. diligently pursued the deposition of Jake Orville, a former member of
 3       STF, and the information known to Orville throughout the fact discovery period, despite the
         misdirection and obfuscation of Relator STF, LLC (“STF”) and its counsel. Further, this Court
 4       stayed Defendants’ earlier motion to compel the deposition of STF, finding expressly that Defendants
         “made the ask within the time frame under the local rules to move to compel.” Ex. 1, Mar. 22, 2021
 5       Tr. 39:14-15. Finally, the question of when Orville was a member of STF is a fact known not just to
         STF, but to its counsel, prompting the simple question: Why doesn’t counsel provide this
 6       information?
 7       RELATOR HAS OBSTRUCTED ORVILLE’S ROLE SINCE THE OUTSET
         Relator’s evasions about the nature of Jake Orville’s role and his core import to this litigation only
 8       became clear after the close of discovery1 – despite this, Defendants took every effort to obtain
         discoverable information from Mr. Orville during the period of fact discovery.
 9
         First, Relator’s counsel feigned ignorance as to the identity of Orville’s counsel, despite that they
10       had both attended a key meeting about this very litigation. On January 19, 2021, Defendants
         subpoenaed Orville for a deposition on February 10, 2021 and provided notice to Relator’s counsel.
11       Ex. 2. On January 27, 2021, counsel for STF contacted Defendants’ counsel and informed them that
         “Mr. Orville reached out to me and indicated that his counsel at Gordon Rees is out on sick leave, so
12       the date you have selected for his deposition will not work. He is attempting to get further information
         on when his counsel might be available.” Ex. 3. STF’s counsel stated further, “He also indicated
13       that he has no information regarding Crescendo, so was puzzled by the subpoena.” Id. Twice in
         response, Defendants’ counsel asked for the name of Orville’s counsel. Twice, STF’s counsel
14       claimed not to know, answering first, “I did not catch it, but I will follow up with him” and then “We
         still have not received the name of Mr. Orville’s counsel, but will revert with that information as
15       soon as we have it.” Ex. 4. On February 1, 2021, STF’s counsel provided the name of Orville’s
         counsel: Brian Maschler at Gordon Rees. But STF’s counsel has known Maschler since at least 2016
16       – indeed, Maschler was one of five people present at the operative March 16, 2016 meeting that is a
         subject of this dispute, at which STF’s counsel (Justin Berger), Orville, Gersh, and Riedel were also
17       present. The suggestion that STF’s counsel “did not catch” Maschler’s name simply defies
         credibility based on the facts detailed above.
18       Once counsel for Mr. Orville’s name was finally received, Defendants continued to pursue Orville’s
         deposition, but were unable to take that deposition because Orville’s counsel was on sick leave and
19       unfortunately, passed away in February 2021. Before learning of Maschler’s passing, Defendants
         contacted Maschler’s partner and out-of-office contact to schedule Orville’s deposition, but did not
20       hear back and ultimately deferred Orville’s deposition from February 10, 2021 to a date later in
         February due to the availability of counsel. Ex. 5. After Maschler’s passing, Defendants again
21       connected with his partner, who at that point stated that their firm was conflicted from representing
         Orville given a prior representation of Myriad (which Myriad has been unable to confirm).
22

23
     1
       Defendants refer back to their position statement in the Joint Statement filed 8/18/2021 (Dkt. No. 119), in which
24   Defendants detailed that (i) Relator never disclosed that Orville was a member of STF in response to an interrogatory that
     requested that information; (ii) Relator produced only a single version of the Operating Agreement during discovery, which
25   purported to be dated September 22, 2015 and which contained an unsigned signature page, bearing the signature of Chris
     Riedel and Felice Gersh only; and, (iii) Riedel specifically confirmed that Orville was not a member of STF under oath.
26   However, Gersh did not even meet Riedel until March 2016, a fact that only became clear once Relator produced a privilege
     log. The privilege log was not only produced late, one day after the close of discovery, but in it, Relator incorrectly and
27   curiously asserted privilege over various iterations of the Operating Agreement traded between Gersh and Riedel through
     the spring and into the summer of 2016.
28
                                                                 2
 1   Defendants ultimately took the deposition of Orville on May 4, 2021, with the agreement of counsel
     to proceed outside the discovery period. At that deposition, not only was Mr. Orville evasive but
 2   STF’s counsel (Berger) instructed Orville not to answer questions about the substance of what was
     discussed at a meeting between Orville, Gersh, Riedel, Maschler, and Berger on the basis that Orville
 3   was formerly a member of STF. Ex. 6 Tr. 16:22-18:8.That meeting is believed to be the only time
     when Riedel, Orville, and Gersh ever met together and given its timing (one month before the filing
 4   of the complaints) and its participants (the only three members of STF, though not all members at
     once), the contents of that meeting most likely bear directly on this litigation – potentially on the very
 5   question of whether STF is a proper relator.
     On May 20, 2021, Defendants’ counsel requested a conference to discuss STF’s failure to abide by
 6   its discovery obligation, namely not disclosing Orville as a member of STF in response to
     Defendants’ interrogatory and creating the false impression that Gersh and Riedel had been the sole
 7   members of STF since September 22, 2015 based on the Operating Agreement containing the
     unsigned signature page (which, based on the privilege log, was likely signed in July 2016). Ex. 7.
 8   At the conference, and following, Defendants’ counsel asked STF’s counsel to provide (i) the dates
     that Orville was a member of STF and (ii) the date of the meeting between Berger, Maschler, Riedel,
 9   Orville, and Gersh. STF’s counsel agreed to provide this information and subsequently provided the
     date of the meeting (March 16, 2016) a week later after Defendants’ counsel followed up.
10
     However, STF’s counsel has still not provided the date on which Orville ceased to be a member of
11   STF, despite stating he would and all the efforts outlined above. At best, STF’s counsel has narrowed
     the window as to when Orville ceased to be a member of STF to the period between February 24,
12   2016 and March 16, 2016. But this avoids answering the critical question of whether Orville was a
     member of STF at the March 16, 2016 meeting, which bears directly on whether any privilege
13   applies. Orville testified that he and Gersh were not members of STF at the same time, creating a
     binary: either Orville was a member of STF at the March 16, 2016 meeting and Gersh was not, or
14   Gersh was and Orville was not. Relator’s belated attempt to claim a common interest privilege is
     insufficient, nor has Relator articulated the basis for that common interest – likely because there is
15   no common interest between individuals rotating in or out of the Relator enterprise, when only one
     will prosecute the case and benefit financially from it.
16   For months, counsel for Defendants continued to press for the dates of Orville’s membership. In
     response to one such inquiry, STF’s counsel answered, “I do not know if it was March or earlier. I
17   can do some more digging if you can explain what the significance is.” Ex. 8. Even though counsel
     had explained the relevance in their prior conferences, Defendants’ counsel provided a further answer
18   still:
19           [W]e’ve mentioned on various calls that STF, LLC may not be a proper relator. To that
             end, the timeline of when Jake Orville was (and was not) a member is relevant. Likewise,
20           as you will appreciate, whether Jake Orville was a member of STF, LLC at any particular
             point in time also carries privilege implications, including for example your assertion of
21           STF’s attorney-client privilege at the Orville deposition to instruct him not to answer
             questions about a meeting we now understand to have occurred on March 16, 2016. As
22           we now understand it, STF, LLC was created on September 22, 2015 and on that date it
             had two members, Chris Riedel and Jake Orville. Mr. Orville withdrew as a member on
23           or before March 16, 2016. The open question is whether he withdrew on March 16,
             2016, or on another date earlier in March 2016, or on some other specific date. In
24           addition, we are trying to reconcile this new information with STF LLC’s answer to
             interrogatory number 3, in which Jake Orville was not even disclosed as a member of
25           STF, LLC at any time. Please provide us the date on which Jake Orville ceased to be a
             member of STF, LLC so that we can move forward.
26   Ex. 8. Defendants continued to seek this information through June and July 2021. Yet Relator failed
     to provide an answer, and Defendants sought relief from this Court to finally obtain the information
27   that has been shielded throughout discovery.
28
                                                         3
 1       DEFENDANTS’ EARLIER MOTION TO COMPEL STF’S DEPOSITION IS STAYED
         Procedurally, Defendants note that this Court stayed their March 12, 2021 motion to compel the
 2       deposition of STF (Dkt. No. 89) and thus there is a timely-filed motion by which to order the relief
         Defendants currently request. As this Court said then, Defendants “can pick up the thread, because
 3       your motion to compel this 30(b)(6) depo was timely.” Ex. 1.2 That time is now so that STF can be
         prepared to answer when Orville ceased to be a member and testify to the substance of the March 16,
 4       2016 meeting that cannot plausibly be protected under a claim of privilege.
 5       STF and its counsel have gone to great lengths to shield Orville’s role at all in STF. These evasions
         have continued in the face of Defendants’ diligent and good-faith efforts to resolve this dispute –
 6       indeed, STF’s counsel agreed to provide the dates of Orville’s membership, but simply has not.
         Why? Counsel has that information – he represented he could “do some more digging if you can
 7       explain what the significance is.” Ex. 8. Defendants have explained the significance, and yet STF’s
         counsel provides no answer. Again, why doesn’t counsel provide this information? When Orville
 8       was a member of STF should result in a clear answer, The fact that Defendants have to seek court
         intervention to answer the question-- speaks volumes.
 9       For all these reasons, Defendants’ request to take the 30(b)(6) deposition of STF is timely and good
         cause more than exists.
10
         RELATOR’S POSITION
11
                  The Court correctly noted that Dkt. No. 119—a joint discovery dispute letter in which
12       Defendants move to open fact discovery so that they can take yet another deposition on Relator STF,
         LLC’s membership—“looks like a motion to compel concerning fact discovery.” (Court Order, Dkt.
13       125.) Accordingly, the Court asked for a joint letter brief addressing whether these disputes are
         untimely under Civil Local Rule 37-3, which states in relevant part, “No motions to compel fact
14       discovery may be filed more than 7 days after the fact discovery cut-off…Discovery requests that
         call for responses or depositions after the applicable discovery cut-off are not enforceable, except by
15       order of the Court for good cause shown.” Commentary to Civil Local Rule 37-3 says, “Counsel
         should initiate discovery requests and notice depositions sufficiently in advance of the cut-off date
16       to comply with this local rule.”
17             The fact discovery cutoff was March 15, 2021. Therefore, absent good cause, all motions to
         compel should have been submitted to the Court by March 22, 2021.
18
               At issue is whether Crescendo’s discovery dispute letter amounts to a motion to compel, and
19       whether any resultant motion to compel is untimely. Crescendo’s dispute letter does operate a motion
         to compel, and it is decidedly untimely, as there is no good cause for this tardy letter. Therefore,
20       Defendants’ request to compel additional discovery on this issue should be denied.
21           I.      Defendants’ discovery dispute amounts to a motion to compel.
22              Upon notice, “a party may move for an order compelling disclosure or discovery.” (FRCP
         Rule 37(a)(1).) Such orders are typically required when “a deponent fails to answer a question, or the
23       person designated by a corporation or other entity to testify on its behalf lacks sufficient information
         to answer deposition questions on matters described in the deposition notice; a party fails to answer
24       an interrogatory…[or] answers provided in response to a discovery request are incomplete or
         evasive.” (Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial Ch. 11 (V)-B, citing FRCP
25       37(a)(3)(B), (4).)
26

27
     2
         Defendants acknowledge that the stay countenanced further discovery from the government agencies.
28
                                                                 4
 1               Crescendo seeks to re-open fact discovery because it claims it did not receive sufficient or
         complete information in response to its interrogatories or questions during deposition. (See Dkt. 119,
 2       citing incomplete responses to interrogatories served in July 2020, and insufficient responses to
         questions during the depositions of Chris Riedel, Felice Gersh and Jake Orville.) Because Defendants
 3       did not find the answers to responses to interrogatories or depositions satisfactory, the proper vehicle
         to obtain additional information is a motion to compel, per the federal rules. Defendants’ discovery
 4       dispute letter operates as that motion to compel.

 5          II.     Defendants had sufficient notice of the issues they raise now by early May, at the very
                    latest.
 6
                 Defendants cannot show good cause for this late discovery request. Defendants propounded
 7       interrogatories in July 2020. Interrogatory number three contained a question about the membership
         of STF, LLC. Relator responded to the interrogatory at issue on August 27, 2020. Defendants then
 8       asked about the membership of STF, LLC in many depositions. Defendants took the deposition of
         Chris Riedel on December 16, 2020, and asked him about the formation and membership of STF,
 9       LLC. Defendants took the deposition of Felice Gersh twice, on March 3, 2021, and April 5, 2021.
         Defendants took the deposition of Jake Orville on May 4, 2021.3 During these depositions,
10       Defendants asked many questions about the formation and membership of STF, LLC, or had
         opportunity to do so.
11
                 Based on those depositions, Defendants were on notice about Oroville’s participation in the
12       early stages of STF, LLC’s development. In fact, it is the information which they obtained in those
         depositions which forms the basis of their objections today. If Defendants were concerned about the
13       information they received, including whether certain answers were complete, they should have
         moved to compel additional information shortly after concluding those depositions.4
14
            III.    Defendants’ failure to bring a timely motion to compel waives their objections.
15
                  “Failure to bring a motion to compel waives the right to challenge objections raised to the
16       discovery request.” (Rutter Group Prac. Guide Fed. Civ. Pro. Before Trial Ch. 11(V)-B.) (See
         Helfand v. Gerson (9th Cir. 1997) 105 F.3d 530, 536 [“The defendants' refusal to respond to the
17       plaintiffs' subpoena duces tecum may have left the plaintiffs without complete information…The
         failure to obtain this information, however, was the plaintiffs' fault…By failing to bring a motion to
18       compel production, the plaintiffs waived their objection to the assertion of the privilege, including
         their contention that the assertion was made in bad faith.”].)
19
                Because Defendants failed to bring a timely motion to compel, they waived their right to
20       challenge Relator’s responses to interrogatories, or to challenge the sufficiency of responses given in
         deposition. Defendants’ demand for the re-opening of fact discovery on the issue of the membership
21

22
     3
23     Relator agreed to allow this deposition to proceed after the close of fact discovery because the delay was occasioned by
     the illness and ultimate death of Mr. Orville’s attorney.
24
     4
       In contrast to this letter brief, Relator can show good cause for delay in bringing a motion to compel—via letter brief—
25   regarding the two issues Relator raised in Dkt. No. 121-3. LabCorp’s acquisition of Vectra from Myriad for $150 million
     cash was not made public until May 3, 2021, well after the discovery cut-off. The Cigna settlement documents were literally
26   buried within the 146,837 pages of documents produced in the final month of fact discovery. Given the immediate shift to
     expert discovery, review of those 146,837 pages of documents took several months more. Relator's review team did not
27   uncover the Cigna documents until July 19th, and after confirming there had been no prior disclosure of the Cigna audit in
     prior document productions, promptly raised the issue with opposing counsel, and filed their letter brief on August 19, 2021,
28   only one month later. This stands in stark contrast to Defendants’ filing a motion to compel over three months later.
                                                                  5
 1   of STF, LLC should be dismissed on the basis of untimeliness alone (and on the merits, as described
     in Relator’s portion of the joint letter).
 2           .
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     6
 1   The parties rely on the following exhibits.
 2   Defendants’ Cited Exhibits
 3
           Exhibit 1: Excerpts From 3/22/2021 Hearing
 4
           Exhibit 2: 1/19/2021 Email and Attachment
 5
           Exhibit 3: 1/27/2021 Email
 6

 7         Exhibit 4: 1/29/2021 Email

 8         Exhibit 5: 2/9/2021 Email
 9
           Exhibit 6: Excerpts of the Deposition of Jake Orville
10
           Exhibit 7: 5/20/2021 Email
11
           Exhibit 8: 6/14/2021 Email
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     7
 1                                         FILER’S ATTESTATION
 2          Pursuant to Local Rule 5-1(i)(3), I hereby attest that all signatories to this document have
 3
     concurred in its filing and that the parties met and conferred in person by telephone on August 13,
 4
     2021 in good faith to resolve their dispute(s) prior to filing this statement.
 5

 6

 7

 8

 9   Dated: September 1, 2021                                 By: /s/ Caroline Donovan
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          8
